UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CAREY D. CARTER,

                        Plaintiff,

                        v.                           Civil Action No. 10-cv-1959 (RLW)

DISTRICT OF COLUMBIA

                        Defendant.

                               ORDER AND FINAL JUDGMENT

        On July 27, 2012, the magistrate judge’s report and recommendation was entered and the

parties were allowed therein fourteen (14) days in which to file objections to the

recommendations made by the magistrate judge. No objections have been filed as of this date.

        After careful consideration of the record in this case, the magistrate judge’s report and

recommendation and objections thereto, the court hereby ADOPTS the report and ACCEPTS the

recommendations of the magistrate judge; and it is, therefore,

        ORDERED, ADJUDGED and DECREED that Plaintiff’s Motion for Summary

Judgment (Dkt. No. 8) is and that Defendants’ Cross-Motion for Summary Judgment (Dkt. No.

15) is GRANTED IN PART AND DENIED IN PART; and

        IT IS FURTHER ORDERED that Plaintiff is awarded $4,100.62 for attorneys’ fees and

that the Plaintiff is not entitled to prejudgment interest.

        This is a final appealable order.                                         Digitally signed by Judge Robert L. Wilkins
                                                                                  DN: cn=Judge Robert L. Wilkins, o=U.S.
                                                                                  District Court, ou=Chambers of Honorable
SO ORDERED. September 30, 2012                                                    Robert L. Wilkins,
                                                                                  email=RW@dc.uscourt.gov, c=US
                                                                                  Date: 2012.09.30 20:28:45 -04'00'

                                                        ___________________________
                                                        Robert L. Wilkins
                                                        United States District Judge